INDICTED for larceny.
The defence was, that the prisoner was so drunk as to render him irresponsible.
charged the jury, that drunkenness was no excuse or palliation for a crime; but drunkenness long continued produces the disease of mania a potu, which deprives the party of reason, and incapacitates him from distinguishing between right and wrong. In this stage it becomes a kind of insanity. The jury would have to distinguish between the mere phrenzy of drunkenness, and the fixed insanity produced by continued dissipation. If the prisoner was in the latter condition, he could not be held responsible, otherwise he ought to be convicted.
                                                  Verdict not guilty.